Citation Nr: 0310959	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-10 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable rating for contact 
dermatitis of the hands. 

2.  Entitlement to a compensable initial rating for prostate 
cancer with postoperative residuals of radical prostatectomy 
and impotence, for the period beginning September 1, 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from March 1962 to 
June 1982.

This appeal arises from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that inter alia granted service connection 
for prostate cancer with postoperative residuals of radical 
prostatectomy and impotence and assigned an initial 100 
percent evaluation, which was decreased to noncompensable 
effective from September 1, 2002.  That rating decision also 
denied a compensable rating for service-connected recurrent 
contact dermatitis of the hands.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution of these issues.  

In September 2002, the veteran claimed that his service-
connected dermatitis of the hands should also include his 
neck, chest, and shoulders, as those areas were also affected 
during active service.  This is referred to the RO for 
appropriate action. 

In November 2002, the veteran submitted additional evidence 
and a written statement on a VA Form 21-4138, claiming that 
hypertension arose after prostate cancer and surgery.  It is 
unclear from this statement whether he seeks secondary 
service connection for hypertension.  This is referred to the 
RO for appropriate action.  

The veteran testified before the undersigned member of the 
Board, sitting at the VA office in San Antonio, Texas,  in 
January 2003.



REMAND

During the course of this appeal, the regulation authorizing 
the Board to decide cases developed by the Board was 
invalidated.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003).  See 
also VAOPGCPREC 1-2003.  

Since the most recent supplemental statement of the case 
(SSOC), the veteran has submitted additional medical evidence 
and has not waived his right to initial RO consideration of 
that evidence.  Moreover, he has asserted that his service-
connected residuals of prostate cancer have increased in 
severity and has requested a fresh examination for that 
disability.  

In view of the veteran's assertion at the time of his hearing 
before the Board that his service-connected skin disorder has 
spread, and now involves other areas of the body, it is 
necessary that he be afforded VA dermatology examination so 
that all disabling residuals of the service-connected skin 
disorder may be considered in evaluating his claim for an 
increased rating.

Finally, since the most recent SSOC, the rating criteria for 
evaluation skin disorders were revised.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
VAOPGCPREC 3-2000.  As such, VA must consider the claim 
pursuant to the former criteria during the course of the 
entire appeal, and since August 30, 2002, under the revised 
criteria, applying whichever is more favorable to the 
veteran.  See also DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).   


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) has been completed.  Any binding 
and pertinent court cases that are 
subsequently issued should also be 
considered.  

2.  In the event there are any 
outstanding VA or private medical records 
of treatment or evaluation of either the 
service-connected skin or prostate 
disorders, such should be secured and 
incorporated into the claims file.  

3.  The veteran should then be scheduled 
for an appropriate examination to 
determine the current severity of 
prostate cancer with postoperative 
residuals of radical prostatectomy and 
impotence.  All pertinent findings should 
be set forth in a legible report.  In 
order to assist the examiner in providing 
the requested information, the claims 
folder should be made available and 
reviewed prior to the examination.

4.  The veteran should be scheduled for 
an appropriate examination to determine 
the current severity of his service-
connected skin disorder.  All clinical 
findings should be reported.  The 
examiner should determine whether a 
claimed skin disorder affecting the neck, 
chest, and shoulders is part and parcel 
of his currently service-connected skin 
disorder, characterized as contact 
dermatitis of the hands, or a separate 
disease process.  All pertinent findings 
should be set forth in a legible report.  

In evaluating the skin disorder, the examiner 
should address the following questions:

a.  Is more than 40 percent of the entire body 
or more than 40 percent of exposed areas 
affected, or; constant or near-constant
systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during 
the past 12-month period?
b.  Or is 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a 
total duration of six weeks or more, but not 
constantly, during the past 12-month period?
c.  Or is at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of less than six weeks during the past 
12-month period?
d.  Or is less than 5 percent of the entire body 
or less than 5 percent of exposed areas 
affected, and; no more than topical therapy 
required during the past 12-month period?

In order to assist the examiner in 
providing the requested information, the 
claims folder should be made available 
and reviewed prior to the examination.

5.  After the above development, the RO 
should review the claims for a 
compensable initial rating for prostate 
cancer residuals and for a compensable 
rating for the service-connected skin 
disorder.  The RO should consider the old 
and new rating criteria for skin 
disorders, include in the evaluation all 
areas of involvement, and consider an 
extraschedular rating.  The veteran and 
his representative should be kept fully 
informed of the reasons and basis for any 
decision that is made.  If all the 
desired benefits are not granted, an SSOC 
should be furnished to the veteran and 
his representative.  They should be 
afforded an opportunity to respond to the 
SSOC before the claims folder is returned 
to the Board.  

No action is required of the veteran until notified.  The 
purpose of this remand is to procure clarifying data and to 
ensure due process of law.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


